Citation Nr: 0940999	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the appellant's remarriage constitutes a bar to 
her receipt of dependency and indemnity compensation (DIC) 
benefits. 

2.  Whether the appellant's remarriage constitutes a bar to 
her receipt of death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to October 
1969.  The Veteran died in April 1977.  The appellant is the 
Veteran's remarried surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claims file shows that the appellant's 
representative, in a February 2007 statement in support of 
claim, made an application to reopen the appellant's claim of 
service connection for the cause of the Veteran's death.  
However, this issue, as well as the underlying issue of 
whether the remarried surviving spouse has standing to file a 
cause of death claim, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 

Whether the appellant's remarriage constitutes a bar to her 
receipt of death pension and accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In October 2009 the Board granted the appellants motion to 
have her case advanced on its docket (AOD). The case remains 
in AOD status.

FINDINGS OF FACT

1.  The appellant was born in May 1930.

2.  The appellant and the Veteran were married in January 
1954.

3.  The Veteran and the appellant had one child during their 
marriage.

4.  The Veteran died in April 1977.

5.  The appellant was the lawful spouse of the Veteran at the 
time of his death.

6.  The appellant remarried in June 1979 at the age of 49.

7.  The appellant's second marriage ended with the death of 
her second husband in November 2005.


CONCLUSION OF LAW

The appellant is not barred from receiving DIC benefits as a 
result of her remarriage.  38 U.S.C.A. §§ 103, 1311 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.55 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  However, the VCAA does not apply to 
cases such as the current one where the law and not the 
evidence is dispositive.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  Moreover, even if the VCAA was applicable to the 
current appeal, the Board finds that given the fully 
favorable decision contained herein that discussion of the 
VCAA notice provided to the appellant is unnecessary since 
any deficiency in the timing or content of such notice would 
constitute harmless error.

The Claim

The appellant claims that she is entitled to receive DIC 
benefits because, while she remarried following the Veteran's 
death, her second husband has since died and this marriage is 
no longer a bar to receiving these benefits.  It is also 
requested that the claimant be afforded the benefit of the 
doubt. 

In this regard, that Board notes that in order to receive VA 
benefits relating to an individual Veteran's death, including 
DIC, death pension, and accrued benefits, a former spouse of 
that individual Veteran must qualify as a "surviving spouse" 
under VA regulations.  

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, is defined as a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j), and who was the spouse of the Veteran at the time of 
his death.  38 C.F.R. § 3.50(b).  Moreover, the surviving 
spouse of a Veteran must have lived with the Veteran 
continuously from the date of marriage to the date of his 
death except where there was a separation that was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse.  38 C.F.R. § 3.50(b)(1).  Also, except as 
provided in 38 C.F.R. § 3.55, a surviving spouse of a Veteran 
must not have remarried.  38 C.F.R. § 3.50(b)(2).

With the above criteria in mind, the Board notes that the 
facts of this case are not in dispute.  The appellant was 
born in May 1930.  The appellant and the Veteran's marriage 
certificate show's that they were married in January 1954.  A 
birth certificate shows that the Veteran and the appellant in 
April 1963 had one child during the marriage.  A certificate 
of death shows the Veteran died in April 1977.  A marriage 
certificate show that the appellant remarried in June 1979 at 
the age of 49.  And, a certificate of death shows the 
appellant's second marriage ended with the death of her 
second husband in November 2005.

Initially, the Board finds that the January 1954 marriage 
certificate that shows that the claimant and the Veteran were 
married, the April 1963 birth certificate that shows that the 
Veteran and the appellant had a child together during their 
marriage, the November 1969 claim for service connection 
which lists the appellant as the Veteran's wife, and the 
April 1977 certificate of death which also lists the 
appellant as his wife, establishes that the appellant was the 
lawful spouse of the Veteran at the time of his death.  
38 C.F.R. §§ 3.1(j), 3.50(b).  Therefore, the next question 
the Board must consider is whether the appellant qualifies 
for one of the ten exceptions to that general rule that 
remarriage is a bar to eligibility for status as a surviving 
spouse.  38 C.F.R. §§ 3.50(b)(2), 3.55(a)(1) to (a)(10); see 
also 38 U.S.C.A. §§ 103(d), 1311(e).  

In this regard, the Board notes that 38 C.F.R. § 3.55(a)(3) 
provides that if on or after October 1, 1998, the remarriage 
of a spouse was terminated by death, the appellant is not 
barred from receiving DIC benefits.  Therefore, since the 
record shows that the appellant's remarriage was terminated 
by the death of her second husband in November 2005, the 
Board finds that the claimant is not barred from receiving 
DIC benefits.  See Sabonis, supra.

Accordingly, the appeal is granted.


ORDER

The appellant is not barred from receiving DIC benefits by 
virtue of her remarriage.


REMAND

As to the appellant's right to receive death pension and 
accrued benefits, the Board notes that in her February 2007 
VA Form 9, Appeal to Board of Veterans' Appeals, the claimant 
requested a video hearing in connection with her appeal.  


However, a review of the record on appeal does not show that 
she was thereafter scheduled for the requested hearing.  See 
38 C.F.R. § 20.703 (2009).  Therefore, this appeal is 
REMANDED for the following action:

The RO/AMC should schedule the appellant 
for a video hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


